 



Exhibit 10.2
EXECUTION VERSION
LETTER AMENDMENT NO. 5
TO
MASTER SHELF AGREEMENT
October 15, 2007
Prudential Investment Management, Inc.
The Prudential Insurance Company of America
Pruco Life Insurance Company
Security Life of Denver Insurance Company
American Skandia Life Assurance Corporation
Prudential Retirement Insurance and Annuity Company
Time Insurance Company (f/k/a Fortis Insurance Company)
American Memorial Life Insurance Company
Physicians Mutual Insurance Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Ladies and Gentlemen:
     We refer to the Master Shelf Agreement dated as of July 31, 2003 and
amended by Letter Amendment No. 1 to Master Shelf Agreement dated May 15, 2004,
Letter Amendment No. 2 to Master Shelf Agreement dated September 28, 2005,
Letter Amendment No. 3 to Master Shelf Agreement dated June 16, 2006 and Letter
Amendment No. 4 to Master Shelf Agreement dated November 20, 2006 (as so
amended, the “Agreement”) among Layne Christensen Company (the “Company”),
Prudential Investment Management, Inc., The Prudential Insurance Company of
America, Pruco Life Insurance Company, Security Life of Denver Insurance
Company, American Skandia Life Assurance Corporation, Prudential Retirement
Insurance and Annuity Company, Time Insurance Company (f/k/a Fortis Insurance
Company), American Memorial Life Insurance Company and Physicians Mutual
Insurance Company, pursuant to which the Company has issued and the Purchasers
have purchased (i) Series A Notes of the Company in the aggregate principal
amount of $40,000,000 and (ii) Series B Notes of the Company in the aggregate
principal amount of $20,000,000. Unless otherwise defined herein, the terms
defined in the Agreement shall be used herein as therein defined.
     The Company desires to amend the Agreement (this “Amendment”) to
(i) reinstate and extend the Issuance Period and (ii) increase the amount of the
Notes available to be issued under the Agreement to an aggregate principal
amount of $105,000,000 (creating an Available Facility Amount of $45,000,000 as
of the date hereof), and Prudential and the Purchasers are willing to agree to
such amendments, upon and subject to the terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



     Therefore, for good and valuable consideration, it is hereby agreed by you
and us as follows:
1. Amendments to the Agreement. Subject to the satisfaction of the conditions
set forth in paragraph 3 hereof, Prudential and the undersigned holders of the
Notes hereby agree with the Company to amend, effective (except as specifically
set forth in clauses (c), (d) and (e) below) as of the date first above written,
the Agreement as follows:
     (a) Paragraph 1 (Authorization of Issue of Notes). Paragraph 1 of the
Agreement is amended by deleting such paragraph in its entirety and replacing it
with the following:
     “1. AUTHORIZATION OF ISSUE OF NOTES. The Company will authorize the issue
of its senior promissory notes (the ‘Notes‘) in the aggregate principal amount
of $105,000,000, to be dated the date of issue thereof; to mature, in the case
of each Note so issued, no more than ten years after the date of original
issuance thereof; to have an average life, in the case of each Note so issued,
of no more than seven years after the date of original issuance thereof; to bear
interest on the unpaid balance thereof from the date thereof at the rate per
annum, and to have such other particular terms, as shall be set forth, in the
case of each Note so issued, in the Confirmation of Acceptance with respect to
such Note delivered pursuant to paragraph 2F; and to be substantially in the
form of Exhibit A-1 attached hereto. The term ‘Notes’ as used herein shall
include each Note delivered pursuant to any provision of this Agreement and each
Note delivered in substitution or exchange for any such Note pursuant to any
such provision. Notes which have (i) the same final maturity, (ii) the same
principal prepayment dates, (iii) the same principal prepayment amounts (as a
percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods, and (vi) the same original
date of issuance are herein called a ‘Series’ of Notes. Capitalized terms used
herein have the meanings specified in paragraph 10.”
     (b) Paragraph 2B (Issuance Period). Paragraph 2B of the Agreement is
amended by replacing “September 15, 2007” therein with “September 15, 2009”.
     (c) Paragraph 6G (Distributions; Redemptions). Effective as of August 28,
2007, paragraph 6G of the Agreement is amended by adding, immediately prior to
the “,” at the end of clause (ii) thereof, the following:
     “(other than (A) the repurchase of stock or options therefore of Layne
Energy issued under the Layne Energy Stock Option Plan due to death, disability
or termination of employment, a cashless exercise of any such options, or
pursuant to put rights in favor of a holder of any options under the Layne
Energy Option Plan, (B) the purchase or redemption pursuant to and in accordance
with a stock incentive plan, stock option plans or other equity-based
compensation plan or arrangement of the Company for directors, management or
employees of the

-2-



--------------------------------------------------------------------------------



 



Company and its Subsidiaries in connection with the net settlement of options in
connection with payment therefor, or (C) the delivery to the Company of shares
of the Company’s common stock or restricted stock units by directors, management
and employees of the Company and its Subsidiaries to cover tax withholding
obligations associated with grants of stock options, restricted stock,
restricted stock units or other equity-based awards)”
     (d) Paragraph 6I (Layne Energy). Effective as of August 28, 2007, paragraph
6I of the Agreement is amended by deleting such paragraph in its entirety and
replacing it with the following:
     “6I. Layne Energy. Notwithstanding the provisions of paragraph 6B(3) and
paragraph 6C, and acknowledging that the provisions of paragraph 6B(5) shall not
be applicable to the transactions contemplated by this paragraph 6I, up to 40%
in the aggregate of the equity of Layne Energy (which shall include any equity
or options therefor issued under the Layne Energy Stock Option Plan or any other
stock option plan of Layne Energy) may be sold in one or more public offerings
if (i) no Default or Event of Default has occurred and is continuing at the time
of such sale and no Default or Event of Default occurs or is reasonably likely
to occur from such sale; (ii) for each of the two fiscal quarters most recently
ended prior to such sale, the ratio calculated in paragraph 6A(2) is less than
2.25 to 1.00 with such calculation being made as if Layne Energy was not a
Subsidiary for such periods and therefore excluded from such calculation;
(iii) Layne Energy, promptly following formation, is a Subsidiary Guarantor and
remains a Subsidiary Guarantor, but following any such initial public offering,
only to the extent of Layne Energy’s Indebtedness to the Company or any of its
Subsidiaries; and (iv) to the extent proceeds of such offering in excess of
$5,000,000 are used to repay, prepay or otherwise retire Indebtedness of the
Company, the Company shall make an offer to prepay Indebtedness outstanding
under the Notes and under the Bank agreement on a pro rata basis. The Required
Holders may accept such offer within 10 Business Days of receipt of such offer
by written notice to the Company. If the Required Holders fail to give such
notice, such failure will be deemed an acceptance of such offer. If such offer
is accepted, the Company shall prepay the Notes in accordance with paragraph 4B.
If the Required Holders reject such offer, the Company may use such excess
proceeds to repay the Indebtedness under the Bank Agreement. Further,
notwithstanding the provisions of paragraph 6B(3) and paragraph 6C, and
acknowledging that the provisions of paragraph 6B(5) shall not be applicable to
the transactions contemplated by this paragraph 6I, Layne Energy may issue up to
10% (on a fully diluted basis) of the common stock of Layne Energy pursuant to
the Layne Energy Stock Option Plan.”

-3-



--------------------------------------------------------------------------------



 



     (e) Paragraph 10B (Other Terms). Effective as of August 28, 2007, paragraph
10B of the Agreement is amended by (i) deleting the definition of “Layne Energy”
therein and replacing it with the new definition thereof as set forth below and
(ii) adding a new defined term “Layne Energy Stock Option Plan”, as set forth
below, in the appropriate alphabetical position therein:
     “Layne Energy” means Layne Energy, Inc., a Delaware corporation.
     “Layne Energy Stock Option Plan” means that certain stock option plan, as
amended from time to time (including any successor or replacement plan) of Layne
Energy, duly adopted by Layne Energy’s board of directors, pursuant to which
certain key employees of Layne Energy may, from time to time, receive options
for up to 10% in the aggregate, on a fully diluted basis, of Layne Energy’s
common stock.
     (f) Cover Page. The Cover Page attached to the Agreement is replaced in its
entirety by the Cover Page attached to this Amendment.
     (g) Form of Note. The Form of Note (Exhibit A-1) attached to the Agreement
is replaced in its entirety by the Form of Note attached to this Amendment.
     (h) Form of Request for Purchase. The Form of Request for Purchase
(Exhibit B) attached to the Agreement is replaced in its entirety by the Form of
Request for Purchase attached to this Amendment.
     (i) Form of Confirmation of Acceptance. The Form of Confirmation of
Acceptance (Exhibit C) attached to the Agreement is replaced in its entirety by
the Form of Confirmation of Acceptance attached to this Amendment.
     (j) Form of Written Funding Instructions. The Form of Written Funding
Instructions (Exhibit E) attached to the Agreement is replaced in its entirety
by the Form of Written Funding Instructions attached to this Amendment.
2. Representations and Warranties. In order to induce Prudential and the
Purchasers to enter into this Amendment, the Company hereby represents and
warrants as follows:
     (a) No Defaults. No Default or Event of Default exists under the Agreement,
the Notes, the Subsidiary Guaranty Agreement or any other agreement or
instrument executed in connection therewith, and no default or event of default
exists under the Bank Agreement, any agreement or instrument executed in
connection therewith or any other material contract or agreement to which the
Company or any of the Subsidiary Guarantors is a party, and, to the Company’s
knowledge, no such default or event of default is imminent.
     (b) Representations and Warranties. The representations and warranties of
the Company and the Subsidiary Guarantors set forth in the Agreement and the

-4-



--------------------------------------------------------------------------------



 



Subsidiary Guaranty Agreement are true and correct on and as of the date hereof,
both before and after giving effect to the effectiveness of this Amendment
(except to the extent such representations and warranties expressly are limited
to an earlier date, in which case such representations and warranties are true
and correct on and as of such earlier date).
3. Effectiveness. This Amendment shall be effective (except as specifically set
forth in Sections 1(c), 1(d) and 1(e) above) on and as of the date first written
above, subject to the satisfaction of the condition precedent that Prudential
and the Purchasers shall each have received each of the following, in form,
scope and substance satisfactory to each of them:
     (a) duly executed counterparts of this Amendment from all parties hereto;
     (b) satisfactory written evidence of the consent to the execution and
delivery of this Amendment by the Subsidiary Guarantors;
     (c) satisfactory written evidence of the amendment of the Bank Agreement
and the Sharing Agreement in order to provide for the increased principal amount
of Notes that may be issued pursuant to the Agreement; and
     (d) all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the amendments to the Agreement
herein contained.
4. Miscellaneous.
     (a) Effect on Agreement. On and after the effective date of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, or
words of like import referring to the Agreement, and each reference in the Notes
to “the Agreement”, “thereunder”, “thereof”, or words of like import referring
to the Agreement, shall mean the Agreement as amended by this Amendment. The
Agreement, as amended by this Amendment, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy
under the Agreement nor constitute a waiver of any provision of the Agreement.
     (b) Counterparts. This Amendment may be executed in any number of
counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same letter amendment.
     (c) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.
[Remainder of this page blank; signature pages follow.]

-5-



--------------------------------------------------------------------------------



 



     If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning at least a counterpart of this Amendment to
Layne Christensen Company, 1900 Shawnee Mission Parkway, Mission Woods, Kansas
66205, Attention: Vice President — Finance and Treasurer.

            Very truly yours,

LAYNE CHRISTENSEN COMPANY
      By:   /s/ Jerry W. Fanska       Name:   Jerry W. Fanska        Title:  
Sr. VP—Finance       

          Agreed as of the date first above written:    
 
        PRUDENTIAL INVESTMENT MANAGEMENT, INC.    
 
       
By:
  /s/ BL    
 
       
Name:
  Brian E. Lemons    
Title:
  Vice President    
 
        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
       
By:
  /s/ BL    
 
       
Name:
  Brian E. Lemons    
Title:
  Vice President    
 
        PRUCO LIFE INSURANCE COMPANY    
 
       
By:
  /s/ BL    
 
       
Name:
  Brian E. Lemons    
Title:
  Vice President    
 
        SECURITY LIFE OF DENVER INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
 
  By: /s/ BL    
 
       
 
  Name: Brian E. Lemons    
 
  Title: Vice President    

Signature Page to Letter Amendment No. 5 to Master Shelf Agreement

 



--------------------------------------------------------------------------------



 



          AMERICAN SKANDIA LIFE ASSURANCE CORPORATION    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as investment manager    
 
       
 
  By: /s/ BL                                            
 
  Name: Brian E. Lemons    
 
  Title: Vice President    
 
        PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as investment manager    
 
       
 
  By: /s/ BL                                            
 
  Name: Brian E. Lemons    
 
  Title: Vice President    
 
        TIME INSURANCE COMPANY
(F/K/A FORTIS INSURANCE COMPANY)    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
 
  By: /s/ BL                                            
 
  Name: Brian E. Lemons    
 
  Title: Vice President    
 
        AMERICAN MEMORIAL LIFE INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
 
  By: /s/ BL                                            
 
  Name: Brian E. Lemons    
 
  Title: Vice President    

Signature Page to Letter Amendment No. 5 to Master Shelf Agreement

 



--------------------------------------------------------------------------------



 



          PHYSICIANS MUTUAL INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
 
  By: /s/ BL                                            
 
  Name: Brian E. Lemons    
 
  Title: Vice President    

Signature Page to Letter Amendment No. 5 to Master Shelf Agreement

 



--------------------------------------------------------------------------------



 



CONSENT
     The undersigned, as Guarantors under the Subsidiary Guaranty Agreement
dated as of July 31, 2003 (the “Guaranty”) in favor of the holders from time to
time of the Notes issued pursuant to the Agreement referred to in the foregoing
Amendment, hereby consent to said Amendment and hereby confirm and agree that
the Guaranty is, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects except that, upon the
effectiveness of, and on and after the date of, said Amendment, all references
in the Guaranty to the Agreement, “thereunder”, “thereof”, or words of like
import referring to the Agreement shall mean the Agreement as amended by said
Amendment.

         
 
  BOYLES BROS. DRILLING COMPANY    
 
  CHRISTENSEN BOYLES CORPORATION    
 
  INTERNATIONAL DIRECTIONAL SERVICES, L.L.C.    
 
  LAYNE TEXAS, INCORPORATED    
 
  MID-CONTINENT DRILLING COMPANY    
 
  SHAWNEE OIL & GAS, L.L.C.    
 
  STAMM-SCHEELE INCORPORATED    
 
  TOLEDO OIL & GAS SERVICES, INC.    
 
  VIBRATION TECHNOLOGY, INC.    
 
  LAYNE ENERGY, INC.    
 
  LAYNE ENERGY CHERRYVALE, LLC    
 
  LAYNE ENERGY CHERRYVALE PIPELINE, LLC    
 
  LAYNE ENERGY DAWSON, LLC    
 
  LAYNE ENERGY DAWSON PIPELINE, LLC    
 
  WINDSOR RESOURCES, LLC (f/k/a Layne Energy Illinois, LLC)    
 
  WINDSOR RESOURCES PIPELINE, LLC    
 
       (f/k/a Layne Energy Illinois Pipeline, LLC)    
 
  LAYNE ENERGY MARKETING, LLC    
 
  LAYNE ENERGY OPERATING, LLC    
 
  LAYNE ENERGY OSAGE, LLC    
 
  LAYNE ENERGY PIPELINE, LLC    
 
  LAYNE ENERGY PRODUCTION, LLC    
 
  LAYNE ENERGY RESOURCES, INC.    
 
  LAYNE ENERGY SYCAMORE, LLC,    
 
  LAYNE ENERGY SYCAMORE PIPELINE, LLC,    
 
  LAYNE WATER DEVELOPMENT AND STORAGE, LLC    
 
       
 
  By: /s/ Jerry W. Fanska                                            
 
  Name: Jerry W. Fanska    
 
  Title: Vice President of each of the above entities    

E-1



--------------------------------------------------------------------------------



 



         
 
  CHERRYVALE PIPELINE, LLC    
 
  REYNOLDS, INC.    
 
  INLINER TECHNOLOGIES, LLC    
 
  LINER PRODUCTS, LLC    
 
  REYNOLDS INLINER, LLC    
 
  REYNOLDS TRANSPORT CO.    
 
  COLLECTOR WELLS INTERNATIONAL, INC.    
 
  INTERNATIONAL WATER CONSULTANTS, INC.    
 
  INLINER AMERICAN, INC.    
 
      (f/k/a American Water Services Underground Infrastructure, Inc.)    
 
  STANLEY MINING SERVICES (BOTSWANA) PTY LTD.    
 
      (f/k/a Whitfield (Pty) Ltd.)    
 
  MAG CON, INC.    
 
       
 
  By: /s/ Jerry W. Fanska                                            
 
  Name: Jerry W. Fanska    
 
  Title: Vice President of each of the above entities    
 
       
 
  LAYNE DRILLING PTY LTD.    
 
  LAYNE CHRISTENSEN AUSTRALIA PTY LTD.    
 
  STANLEY MINING SERVICES PTY LTD.    
 
  SMS HOLDINGS PTY LTD.    
 
  WEST AFRICAN HOLDINGS PTY LTD.    
 
  WEST AFRICAN DRILLING SERVICES PTY LTD.    
 
  WEST AFRICAN DRILLING SERVICES PTY (NO. 2) LTD.    
 
       
 
  By: /s/ Jerry W. Fanska                                            
 
  Name: Jerry W. Fanska    
 
  Title: Director of each of the above entities    

E-1